                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  §
vs.                                               § No. 3:19-CR-573-B
                                                  §
ERIC WAYNE MORRIS                                 §

                           MEMORANDUM OPINION AND ORDER

       By order of reference dated March 30, 2020 (doc. 30), before the Court is Defendant Motion

for Release from Custody in Light of COVID-19 Outbreak at Dallas County Jail, filed March 26, 2020

(doc. 27). Based on the relevant filings, evidence, and applicable law, the motion is DENIED.

                                        I. BACKGROUND

       Eric Wayne Morris (Defendant) was charged by complaint dated October 15, 2019, with

possession with intent to distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1). (See

doc. 1.) On October 16, 2019, he made his initial appearance in this district, waived both his

preliminary and detention hearings at that time, and was ordered detained. (See docs. 4, 7-9.)

Defendant was indicted for conspiracy to possess and possession with intent to distribute a controlled

substance in violation of 21 U.S.C. §§ 841(a)(1) and 846 on November 6, 2019. (See doc. 11.) He

entered a plea of guilty to the possession charge on March 5, 2020, the plea was accepted on March

25, 2020, and his sentencing hearing is currently scheduled for June 18, 2020. (See doc. 25.)

       Defendant now seeks to be placed on pre-sentencing home confinement at his wife’s residence

with an ankle monitor. (See doc. 27 at 6.) He contends that he is at extreme risk of contracting

COVID-19 in the Dallas County facility where he is currently being held because there are several

confirmed cases there, and he cites several news articles reporting that cases of COVID-19 in that

facility have been confirmed. (Id. at 3-4 n. 4, 6, 7.) He contends that his diabetes and morbid obesity
place him at a higher risk for severe illness from COVID-19. (See id. at 5-6.)

                                          II. ANALYSIS

       Defendant relies on § 3142(i) and § 3142(f)(2) in support of his request for release. (See doc.

27 at 4-5.)

A.     18 U.S.C. § 3142(i)

       Section 3142(i) states that after a defendant has been detained,

       the judicial officer may, by subsequent order, permit the temporary release of the person, in
       the custody of the United States marshal or another appropriate person, to the extent that the
       judicial officer determines such release to be necessary for preparation of the person's defense
       or for another compelling reason.

18 U.S.C. § 3142(i).

       The United States Court of Appeals for the Fifth Circuit has not addressed the issue of whether

§ 3142(i) applies to a defendant who is detained while awaiting sentencing, and only a few courts

appear to have considered the issue. In United States v. Hartsell, __F. Supp.3d __, 2020 WL 1482175

(N.D. Ind. 2020), a defendant who had pleaded guilty and was pending sentencing sought emergency

temporary release under § 3142(i), and the motion was denied. On appeal of that denial, the district

court specifically questioned whether § 3142(i) was intended to apply in the post-plea context, but

noted that § 3142(i) was the sole basis for the motion, and that the government had conceded its

applicability. Id. at *1-2. It therefore proceeded to analyze the detention issue under that provision,

“albeit with sound reservation,” but identified five different bases for its reservation: (1) § 3143

applies to defendants “pending sentencing, and that statute has“no corresponding cousin to 18 U.S.C.

§ 3142(i) that would authorize temporary release for a compelling reason;” (2) “the language

authorizing temporary release in 18 U.S.C. § 3142(i) is appended to the statutory requirements for a

detention order under § 3142(e)–so through construction, ostensibly evinces a congressional intent to

                                                  2
consider and permit that temporary release before a guilty plea, but not after;” (3) “there is intended

interplay between § 3142 and § 3143, but not § 3142(i);” (4) “the statutory dichotomy between § 3142

and § 3143 has real meaning” based on the presumption of release prior to trial but in favor of

detention after a guilty plea; and (5) “no party cites a case in which § 3142(i) has been used for

temporary release of a defendant who has pleaded guilty,” and it found none. Id. Two other courts

have likewise questioned the applicability of § 3142(i) in the post-plea context. See United States v.

Clancy, __F.Supp.3d__, 2020 WL 1599340, at * 2 (W.D. Pa. 2020) (finding that § 3142(i) applied to

defendants pending trial, not pending sentencing, and addressing the defendant’s post-plea § 3142(i)

motion under § 3143); United States v. Bolze, No. 3:09-CR-93, 2010 WL 199978, at * 2 (E.D. Tenn.

Jan. 13, 2010) (also questioning the applicability of § 3142(i) to a defendant detained post plea and

pending sentencing); see also United States v. McDuffie, No. 19-CR-212 (VEC), 2020 WL 1659879,

at *1 (S.D.N.Y. Apr. 3, 2020) (noting that although motion for pre-sentence release was brought under

§ 3142(i), which allows for temporary pretrial release, motion was actually governed by 3143(c)).

       In United States v. Kennedy, No. 18-20315, 2020 WL 1493481 (E.D. Mich. Mar. 27, 2020),

the court noted that “the language of § 3142(i)(4) appears under the heading ‘Release or detention of

a defendant pending trial,’” but stated that the provision applied to the defendant despite the fact that

he had pled guilty and was awaiting sentencing instead of trial because it specifically permitted

temporary release by subsequent order. Id. at *3, citing United States v. Thornton, 787 F.2d 594, 594

(6th Cir. 1986) (Table decision) (suggesting that a district court could temporarily release a pretrial

detainee pursuant to § 3142(i)(4) by subsequent order even after a prior order holding that the detainee

was a flight risk or a risk to public safety under § 3142(g)), and United States v. Dante Stephens, No.

15-cr-0095, 2020 WL 1295155, *2 (S.D.N.Y. Mar. 19, 2020) (noting that the government did not


                                                   3
challenge the application of § 3142(i) to a defendant awaiting a supervised release violation hearing

and concluding that it applied). The court did not elaborate further on its rationale. See id.; see also

United States v. Kennedy, No. 18-20315, 2020 WL 1493481, at *2 (E.D. Mich. Apr. 1, 2020)

(reaffirming its prior finding that “18 U.S.C. § 3142(i)(4) is a separate statutory ground, with separate

statutory considerations, distinct from the United States’ suggested approach through 18 U.S.C. §§

3143(a)(1) and (g)”).

       As noted in Hartsell and Clancy, § 3142 relates to release or detention pending trial, while §

3143 relates to release or detention of a defendant pending sentence or appeal. Rule 46(a) of Federal

Rules of Criminal Procedure expressly states that § 3142 governs pretrial release, while paragraph (c)

of that rule states that § 3143 governs release pending sentencing or appeal. The detailed and reasoned

discussion in Hartsell regarding why § 3142(i) is inapplicable is persuasive. The Court respectfully

disagrees with Kennedy, especially in light of its reliance on cases that did not involve defendants who

were awaiting sentencing, and finds that § 3142(i) does not apply in the post-plea context.

B.     18 U.S.C. § 3142(f)(2)

       Section 3142(f)(2)(B) provides that a detention hearing

       may be reopened, before or after a determination by the judicial officer, at any time before trial
       if the judicial officer finds that information exists that was not known to the movant at the time
       of the hearing and that has a material bearing on the issue whether there are conditions of
       release that will reasonably assure the appearance of such person as required and the safety of
       any other person and the community.

The Fifth Circuit has interpreted this standard as requiring “new” information. U.S. v. Stanford, 367

F. App’x 507, 509-10 (5th Cir. Feb. 17, 2010) (per curiam)(citing United States v. Hare, 873 F.2d 796,

799 (5th Cir.1989). New and material information for purposes of § 3142(f)(2)(B) consists of “truly

changed circumstances, something unexpected, or a significant event,” and courts have interpreted the


                                                   4
requirements of this provision strictly. In addition, conclusory allegations that information is newly

discovered do not suffice; a party seeking to reopen detention must show how the evidence was

discovered and why it was previously unavailable. See U.S. v. Stanford, 341 F. App’x 979, 984 (5th

Cir. Aug. 24, 2000).

       As with § 3142(i), the Fifth Circuit has also not addressed whether § 3142(f)(2) applies to a

defendant seeking to reopen detention after conviction but before sentencing. In United States v.

Thomason, No. 19-cr-00005 (ECT/SER), 2019 WL 2206780, at *2 (D. Minn. May 22, 2019), the

district court held that § 3142(f)(2) does not provide authority to reopen the issue of detention after

a defendant has pleaded guilty. It found that while § 3142(f)(2) provides for the reopening of a

detention hearing “at any time before trial,” a guilty plea functions as an adjudication of guilt, so a

post-plea motion to reopen detention is not brought “before trial.” Id. (emphasis original), citing

United States v. Alston, No. 1:13CR431-1, 2014 WL 701518, at *1 (M.D.N.C. Feb. 24, 2014)

(“[B]ecause the defendant has pleaded guilty, he no longer retains a right to reopen his detention

hearing.”), and Fed. R. Crim. P. 46(a)–(c) (stating that § 3142, together with § 3144, “govern[s]

pretrial release” but § 3143 “govern[s] release pending sentencing”); see also United States v. Scali,

No. 7:16-CR-466-(NSR), 2018 WL 3410015, at *2 n. 3 (S.D.N.Y. July 12, 2018)(noting that the

government’s argument that the pre-sentencing detention hearing could not be reopened because there

were no “‘new or changed circumstances,’ mistakenly applies the part of the statute controlling

detention pre-trial (18 U.S.C. § 3142(f) ) to the present pre-sentencing context.” ); United States v.

Clark, No. 1:13CR332-1, 2014 WL 791856, at *1 (M.D.N.C. Feb. 25, 2014) (“because the defendant

has pleaded guilty, he no longer retains a right to reopen his detention hearing.”).

       As discussed in relation to § 3142(I), Rule 46(a) makes clear that § 3142 governs pretrial


                                                  5
release. The Court agrees with the reasoning in Thomason and likewise finds that § 3142(f)(2) does

not provide authority to reopen the issue of detention after a defendant has pleaded guilty.

C.       18 U.S.C. § 3143

         The government contends that the § 3143(a)(1) provides the applicable standard of review.

(See doc. 28 at 2-3.)

         Section 3143(a)(1) states:

         Except as provided in paragraph (2), the judicial officer shall order that a person who has been
         found guilty of an offense and who is awaiting imposition or execution of sentence, other than
         a person for whom the applicable guideline promulgated pursuant to 28 U.S.C. 994 does not
         recommend a term of imprisonment, be detained, unless the judicial officer finds by clear and
         convincing evidence that the person is not likely to flee or pose a danger to the safety of any
         other person or the community if released under section 3142(b) or (c). If the judicial officer
         makes such a finding, such judicial officer shall order the release of the person in accordance
         with section 3142(b) or (c).

18 U.S.C. § 3143(a)(1).

         Some courts have questioned whether § 3143 is the appropriate basis for reopening the issue

of detention after a defendant has been found guilty but has not yet been sentenced. In Thomason, the

court noted that nothing in § 3143 specifically permits courts to reconsider their own detention

decisions; it has “no provision analogous to § 3142(f)(2) for ‘reopening’ the issue.” 2019 WL

2206780, at *2; see also Scali, 2018 WL 3410015, at *2 n. 3(§ 3143 is “silent on the question of

whether it is possible to reopen a detention hearing.” ). “If anything, § 3143 suggests that the

detention decision generally will be made a single time, either after a guilty verdict or after the Court

accepts the defendant’s guilty plea.” Id. Nevertheless, courts have entertained pre-sentencing motions

for release or to “reconsider” § 3143 orders for post-conviction detention.1 See, e.g., United States v.


         1
          Although motions for reconsideration “are nowhere explicitly authorized in the Federal Rules of Criminal
Procedure, they are a recognized legitimate procedural device.” United States v. Lewis, 921 F.2d 563, 564 (5th Cir.
1991) (citing United States v. Cook, 670 F.2d 46, 48 (5th Cir.), cert. denied, 456 U.S. 982 (1982)); see also United

                                                           6
Cooper, __F.Supp.3d __, 2020 WL 1577852, at *21(W.D.N.Y. Mar. 30, 2020) (considering motion

for pre-sentencing release due to COVID-19 under § 3143(a)(1)); United States v. Garivay, No. CR-

13-1070-PHX-SRB (LOA), 2013 WL 6577320, at *2 (D. Az. Dec. 16, 2013) (reconsidering §

3143(a)(1) order of detention under same standard applicable to civil motions under Fed. R. Civ. P.

59(e)); United States v. Vallone, No. 04 C 372, 2008 WL 4087879, at * 1 (N.D. Ill. Aug. 22, 2008)

(treating motion for reconsideration of § 3143(a)(1) detention order as governed by that provision);

see also United States v. Segovia Martinez, No. CR-18-177-D, 2020 WL 1666804, at *1 (W.D. Ok.

Apr. 3, 2020) (reconsidering § 3143(a)(2) detention order) United States v. Gietl, No. 4:15-cr-122,

2016 WL 1384782, at *1 (D. N. Dak. Apr. 7, 2016) (same); United States v. Roberson, No. 14-CR-

0403(3)(PJS/FLN), 2015 WL 4247046, at *1 (D. Minn. July 13, 2015) (same); United States v. Lewis,

No. 12–60011–CR, 2013 WL 140412, at *1 (S.D. Fla. Jan. 11, 2013) (same); United States v. Jones,

No. 3:12-cr-26-WHB-LRA, 2012 WL 12877850, at * (S.D. Miss. July 11, 2012) (same); United States

v. Bracken, No. 1:11CR74, 2011 WL 4946197, at *1 (W.D.N.C. Oct. 18, 2011) (same); United States

v. Oliver, No. 1:09 CR 535, 2010 WL 5401435, at *1 (N.D. Ohio Dec. 23, 2010) (same); United States

v. Fisher, 587 F.Supp.2d 635 (S.D.N.Y. 2008).2


States v. Brewer, 60 F. 3d 1142, 1143 (5th Cir. 1995) (“a motion for reconsideration ... is a judicial creation not derived
from statutes or rules”). Courts have “continuing jurisdiction over criminal cases and are free to reconsider [their]
earlier decisions.” United States v. Scott, 524 F.2d 465, 467 (5th Cir. 1975). In the context of criminal proceedings,
courts have applied the same legal standards as for motions for reconsideration in civil cases. See United States v.
Williams, No. 3:19-CR-159-S, 2019 WL 2161648, at *2 (N.D. Tex. May 16, 2019) (citations omitted). Courts have
looked to the standard in Rule 59(e), which allows parties to correct manifest errors of law or fact or to present newly
discovered evidence, in reviewing motions for reconsideration of criminal motions. Id. The Fifth Circuit has more
recently made clear, however, that courts may reconsider and reverse a decision for any reason deemed sufficient, and
“this more flexible standard likewise appears applicable in the context of a motion to reconsider a detention order.” Id.
         2
            In Thomason, the court found that § 3145(c) is the proper basis for reconsidering a post-conviction detention
order issued under § 3143(a)(2)). 2019 WL2206780, at *1; see also Segovia Martinez, 2020 WL 1666804, at *2
(stating that pre-sentencing order of detention under § 3143(a)(2) could be reconsidered under §3145(c)); United States
v. Borden, No. 1:15-CR-00004-GNS, 2017 WL 1017933, at *2 (W.D. Ky. Mar. 10, 2017)(same); United States v. Bird,
No. 2:12 cr -6-1, 2012 WL 3662322, at *1-2 (W.D.N.C. Aug. 24, 2012) (same). Because § 3145(c) expressly only
applies to persons subject to detention under § 3143(a)(2), it does not apply in this case because Defendant is detained
under § 3143(a)(1).

                                                            7
       In light of the cases considering motions under § 3143(a), Defendant’s post-conviction pre-

sentencing motion will likewise be analyzed under § 3143(a). Section 3143(a) reflects a presumption

in favor of detention that attaches to a convicted defendant. See United States v. Morrison, 833 F.3d

491, 506 (5th Cir. 2016). The burden of establishing by clear and convincing evidence that he is not

a flight risk or a danger community under § 3143(a)(1) falls on the defendant seeking release. Fed.

R. Civ. P. 46(c).

       Here, Defendant seeks release pending sentencing because he is a morbidly obese diabetic

currently being held in the Dallas County jail, which has several confirmed cases of COVID-19 in its

population, and his health conditions place him at a higher risk of severe illness from COVID-19. He

contends that because of the nature of the pandemic, the United States Marshal is unable to safely

house him in any other facility due to his health conditions, and that he should be allowed to reside

with his wife in lieu of confinement. He claims that he is not a danger to the community because he

is not accused of any violent conduct or of possessing or using a firearm in connection with the drug

offense to which he has pleaded guilty.

       COVID-19, as coronavirus disease 2019 is known, is an infectious disease caused by a new

virus, which causes respiratory illness and has resulted in thousands of deaths around the world, with

more than 8,900 in the United States alone.                 CDC, COVID-19: U.S. at a Glance,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited Apr. 6, 2020).

According to the Center for Disease Control (CDC), persons with underlying medical conditions such

as diabetes and obesity are at a higher risk of developing serious COVID-19 illness. Basank v.

Decker, __F.Supp.3d__, 2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020), citing People at Risk for

Serious   Illness   from   COVID-19,      Centers     for   Disease   Control   (Mar.    20,   2020),


                                                  8
https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-complications.html (“Older

people and people of all ages with severe underlying health conditions—like heart disease, lung

disease and diabetes, for example—seem to be at higher risk of developing serious COVID-19

illness.”); Information for Healthcare Professionals: COVID-19 and Underlying Conditions, Centers

f o r         D i s e a s e        C o n t r o l          ( M a r .          2 2 ,       2 0 2 0 ) ,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-conditions.html (listing, among other

medical diagnoses, “moderate to severe asthma,” “heart disease,” “obesity,” and “diabetes” as

conditions that trigger higher risk of severe illness from COVID-19). The CDC has acknowledged

the particular challenges faced by correctional and detention facilities in controlling the transmission

of COVID-19 and has provided some guidance, as several courts have recognized. See United States

v. Nkanga, 18-CR-713 (JMF), 2020 WL 1529535, at *1 (S.D.N.Y. Mar. 31, 2020), citing Interim

Guidance on Mgmt. of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

Facilities,    Ctr.   for   Disease     Control,    at   2   (Mar.     23,   2020),     available    at

https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf.; United

States v. French, et al., No. 1:12-cr-00160-JAW, 2020 WL 1539926, at *7 (D. Me. Mar. 31, 2020);

Kennedy, 2020 WL 1493481 at *2.

        Defendant’s health and the public health emergency caused by COVID-19 are extremely

important considerations, and they are not taken lightly. He has not shown that the Dallas County jail

is unable to or failing to take measures to protect inmates from the spread of COVID-19, however.

His motion concedes that the Dallas County Sheriff’s Office has taken measures to stop the spread of

the virus in the jail, although he argues that those measures are not enough. The United States

Marshal’s Office for the Northern District of Texas has confirmed that all of the facilities in which it


                                                   9
houses federal detainees are implementing practices to protect detainees in accordance with CDC

guidelines. He does not allege that he has actually been exposed to the virus, or that anyone he is in

contact with has been exposed. See Segovia Martinez, 2020 WL 1666804, at *2 (noting lack of

allegation of exposure). The fact that Defendant has conditions which place him at a higher risk alone

is insufficient to meet his burden to overcome the presumption of detention in this case. See United

States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *4 (D. Md. Mar. 17, 2020)(finding that

the defendant’s underlying medical conditions, which placed him at a higher risk for COVID-19, were

alone insufficient to overcome proffer regarding prison staff’s practices to protect detainees, and that

the defendant had failed to overcome the presumption of detention); see also United States v. Jackson,

No. 18-216, 2020WL 1445958, at *2 (W.D. Pa. Mar. 24, 2020)(recognizing that the potential for

exposure to COVID-19 exists anywhere in the community). Defendant’s contention that he may be

released to his wife’s home with electronic monitoring does not rise to the level of clear and

convincing evidence. It also does not allay concerns for the safety of pretrial services officers who

will have to install equipment in order to supervise him, and the United States Deputy Marshals who

will have to go out and find and arrest him if he does not comply with any conditions of release, in the

midst of the current pandemic. Defendant has not met his burden to show by clear and convincing

evidence that he is not a flight risk or danger to the community.

                                        III. CONCLUSION

       Defendant’s motion for pre-sentencing release is DENIED.

       Signed this 6th day of April, 2020.


                                                        ___________________________________
                                                        IRMA CARRILLO RAMIREZ
                                                        UNITED STATES MAGISTRATE JUDGE

                                                  10
